*276Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Williams appeals from the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment for Pepper-idge Farm, Inc., in Williams’ employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Pepperidge Farm, Inc., No. 1:10—1107—TLW, 2012 WL 2236753 (D.S.C. June 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.